                                           Case 3:20-cv-09246-SK Document 20 Filed 01/27/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BIG RUN POWER PRODUCERS, LLC, A                    Case No. 20-cv-09246-SK
                                         NORTH CAROLINA LLC, et al.,
                                   8
                                                         Plaintiffs,                        ORDER GRANTING MOTION TO
                                   9                                                        REMAND AND AWARDING FEES
                                                  v.
                                  10
                                         VENTURE ENGINEERING &                              Regarding Docket No. 8
                                  11     CONSTRUCTION, INC., et al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13          Defendants removed the instant action from San Francisco Superior Court on December

                                  14   21, 2020. (Dkt. 1.) On December 22, 2020, Plaintiffs filed a motion to remand. (Dkt. 8.)

                                  15   Defendants do not oppose the motion to remand but oppose the award of fees. (Dkt. 17.) Both

                                  16   parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636.

                                  17   (Dkts. 13, 18.) For the reasons set forth below, the Court HEREBY VACATES the motion

                                  18   hearing currently set for February 1, 2021, GRANTS Plaintiffs’ motion to remand, and AWARDS

                                  19   $2,100.00 in fees to Plaintiffs.

                                  20          Defendants sought to remove this action under 28 U.S.C. § 1441 based on diversity

                                  21   jurisdiction pursuant to 28 U.S.C. § 1332. To establish the existence of diversity jurisdiction, a

                                  22   party must show an amount in controversy in excess of $75,000 and complete diversity of
                                       citizenship between the parties. 28 U.S.C. § 1332; Equity Growth Asset v. Holden, 2019 WL
                                  23
                                       2180202, at *2 (N.D. Cal. Apr. 16, 2019) (citing Iowen Equip. & Erection Co. v. Kroger, 437 U.S.
                                  24
                                       365, 373-74 (1978)) (“When federal subject matter jurisdiction is predicated on diversity of
                                  25
                                       citizenship, complete diversity must exist between opposing parties.”)). Courts in the Ninth
                                  26
                                       Circuit “strictly construe the removal statute against removal jurisdiction;” this “‘strong
                                  27
                                       presumption’ against removal jurisdiction means that the defendant always has the burden of
                                  28
                                           Case 3:20-cv-09246-SK Document 20 Filed 01/27/21 Page 2 of 3




                                   1   establishing that removal is proper.’” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992)

                                   2   (citing Nishimoto v. Federman-Bachrach & Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990);

                                   3   Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988)). “Like a partnership, an LLC

                                   4   is a citizen of every state of which its owners/members are citizens.” Johnson v. Columbia

                                   5   Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). “A defendant that fails to allege the

                                   6   citizenship of members of an LLC has ‘no basis upon which to remove the action.’” Stuefen v.

                                   7   MV Senior Living LLC, 2016 WL 6124422, at *3 (N.D. Cal. Oct. 20, 2016) (citing Solberg v.

                                   8   NDEx West, LLC, 2011 WL 1295940, at *3 (N.D. Cal. Mar. 31, 2011)). A court remanding an

                                   9   action removed without a reasonable basis for removal may award “payment of just costs and any
                                       actual expenses, including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c);
                                  10
                                       see also Stuefen, 2016 WL 6124422, at *5 (finding award of fees justified where party failed to
                                  11
                                       allege citizenship of LLC and therefore “lack[ed] a reasonable basis for removal”).
                                  12
Northern District of California
 United States District Court




                                              In their notice of removal, Defendants state that “Defendants Moniot and Venture are
                                  13
                                       citizens of Pennsylvania.” (Dkt. 1 ¶ 4(b).) Defendants do not allege the citizenship of Plaintiffs.
                                  14
                                       Rather, they state that “[u]pon information and belief, all members of the Delaware limited
                                  15
                                       liability company Plaintiffs are citizens of states other than Pennsylvania.” (Dkt. 1 ¶ 4(d).) In
                                  16
                                       their motion to remand, Plaintiffs point out that at least one member of the Plaintiff LLCs is a
                                  17
                                       citizen of Pennsylvania. (Dkt. 8-1 (Ferraro Dec. ¶¶ 2-3).) Accordingly, Plaintiffs contend that
                                  18
                                       complete diversity does not exist between the parties and that Defendants lacked a reasonable
                                  19
                                       basis for removal. Plaintiffs further contend that the lack of reasonable basis for removal warrants
                                  20
                                       an award of fees in the amount of the $2,100.00 incurred by Plaintiffs in responding to the
                                  21
                                       removal. (Dkt. 8.) In opposing the motion to remand, Defendants concede that complete diversity
                                  22
                                       does not exist and remand is appropriate. (Dkt. 17.) However, Defendants argue that an award of
                                  23
                                       fees is not justified because they did not conclusively know that Plaintiffs possessed Pennsylvania
                                  24
                                       citizenship at the time they removed the action and because Plaintiffs’ counsel are uncooperative
                                  25
                                       bad faith actors. (Dkt. 17-1.)
                                  26
                                              The Court finds that Defendants lacked a reasonable basis for removal. The law is well
                                  27
                                       established in the Ninth Circuit that a removing party bears the burden of establishing diversity
                                  28
                                                                                         2
                                           Case 3:20-cv-09246-SK Document 20 Filed 01/27/21 Page 3 of 3




                                   1   jurisdiction, including by demonstrating the full membership of LLCs. Gaus, 980 F.2d at 566;

                                   2   Johnson, 437 F.3d at 899; Stuefen, 2016 WL 6124422, at *3. Here, Defendants did not properly

                                   3   carry their burden of alleging the citizenship of Plaintiff LLCs. Plaintiffs therefore were forced to

                                   4   incur the expense of bringing the motion to remand – and the Court expended the resources

                                   5   required to adjudicate it – when the substance of the motion could be easily decided by recourse to

                                   6   information Defendants had the burden of obtaining prior to filing the motion. Defendants attempt

                                   7   to cast aspersions on Plaintiffs’ counsel to deflect from their failure to carry their burden is not an

                                   8   impressive argumentative tactic. The Court concludes that an award of costs is justified in this

                                   9   case.
                                               For the reasons set forth above, the Court VACATES the motion hearing currently set for
                                  10
                                       February 1, 2021, GRANTS Plaintiffs’ motion to remand, and AWARDS $2,100.00 in fees to
                                  11
                                       Plaintiffs. The Clerk of Court is directed to transfer the file.
                                  12
Northern District of California
 United States District Court




                                               IT IS SO ORDERED.
                                  13
                                       Dated: January 27, 2021
                                  14
                                                                                         ______________________________________
                                  15
                                                                                         SALLIE KIM
                                  16                                                     United States Magistrate Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
